Citation Nr: 0836462	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee osteoarthritis with torn medial 
meniscus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1992. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for left and right knee disabilities and assigned separate 10 
percent disability evaluations to each knee, effective May 
26, 2005.  Timely appeals were noted with respect to those 
ratings.


FINDINGS OF FACT

1.  The veteran's left knee osteoarthritis is manifested by 
extension limited to 10 degrees.  

2.  The evidence does not demonstrate any compensable 
limitation of flexion, recurrent subluxation or instability, 
or ankylosis of the left knee.

3.  The veteran's right knee osteoarthritis is manifested by 
extension limited to 10 degrees.  

4.  There is slight instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee osteoarthritis manifested by limitation 
of extension have not been met.  38 U.S.C.A.     § 1155 (West 
2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008). 

2.  The criteria for an initial rating in excess of 10 
percent for right knee osteoarthritis with torn medial 
meniscus manifested by limitation of extension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2008).

3.  The criteria for a separate 10 percent rating for 
instability of the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for an increased initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in March 2007.  The veteran 
was able to participate effectively in the processing of his 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's knee disabilities are presently rated under 
Diagnostic Code 5003.  Under this Diagnostic Code, 
degenerative arthritis or osteoarthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to the knee, when limitation 
of flexion of the leg is limited to 60 degrees, the rating is 
noncompensable.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  The maximum rating under this DC (30 
percent) is for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Limitation of extension of the leg is rated under DC 5261.  A 
zero percent rating is warranted when extension is limited to 
5 degrees; a 10 percent rating when limited to 10 degrees; a 
20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee disabilities can also be classified under other 
impairment of the knee and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Increased Initial Evaluation Knee Osteoarthritis

Arthritis, manifested by x-ray evidence, will be rated based 
on the limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, DC 5003 

On VA examination in December 2005, flexion of the right knee 
was limited to 120 degrees, with no additional limitation of 
motion noted upon repetitive use.  At a March 2007 VA 
examination, the veteran could flex each knee to 100 degrees 
with pain beginning in the last 10 degrees.  A compensable 
rating is not warranted until flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, DC 5260.  Entitlement to an 
increased rating on the basis of limitation of flexion has 
not been shown.

The veteran's March 2007 VA examination showed extension of 
each knee limited to 10 degrees, with pain in the last 10 
degrees.  Extension limited to 10 degrees warrants a 
disability evaluation of 10 percent.  38 C.F.R. § 4.71a, DC 
5261.  

No evidence of record has shown ankylosis of either knee, or 
nonunion of his left tibia and left fibula with loose motion, 
that would entitle the veteran to an increased rating under 
DCs 5256 or 5262.  The March 2007 VA examination found no 
lateral instability or subluxation of either knee.  However, 
slight instability of the right knee was exhibited on the 
December 2005 VA examination.  Resolving all doubt in the 
veteran's favor, a separated 10 percent rating for right knee 
instability pursuant to  DC 5257 is warranted.  

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  However, 
according to the March 2007 examination report, there was no 
evidence of weakened movement, excess fatigability, or 
incoordination that could be attributed to the knees.  There 
was no additional limitation of motion upon repetitive 
movement, although the veteran could not squat due to pain.  
There was some pain upon movement.  However, even considering 
these effects, there are not adequate pathology or symptoms 
that would warrant an evaluation in excess of 10 percent. See 
DeLuca, 8 Vet. App. 204-7 (1995).

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The veteran has indicated that he is unable to work; however, 
no evidence has been presented that shows that the veteran is 
unable to work solely because of knee disability.  The 
evidence of record does not demonstrate that the veteran's 
service-connected bilateral knee disability presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, the weight of the credible evidence 
demonstrates that the manifestations of the veteran's 
bilateral knee arthritis have warranted no more than separate 
10 percent ratings since May 26, 2005, the effective date of 
the grant of service connection, with the exception of the 
additional 10 percent rating for instability of the right 
knee. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left knee osteoarthritis manifested by limitation 
of extension is denied.

Entitlement to an initial disability rating in excess of 10 
percent for right knee osteoarthritis manifested by 
limitation of extension is denied.

Entitlement to an initial disability rating of 10 percent for 
instability of the right knee is allowed, subject to the 
governing regulations pertaining to the payment of monetary 
benefits. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


